Turkey's 2007 progress report (debate)
The next item is the report by Mrs Oomen-Ruijten, on behalf of the Committee on Foreign Affairs, on Turkey's 2007 progress report.
rapporteur. - (NL) Mr President, since the last report on Turkey there have been a number of positive developments in that country. I am thinking of the passing of the Law on Foundations and, even more recently, the first modification of Article 301 which must lead to further reforms that are necessary to guarantee full freedom of expression. However, it is also clear that Turkey presents a mixed picture and that much more needs to be done, not just to comply with the agreements with Europe, but also to fulfil promises to its own people.
This report is balanced. I hope that some hobbyhorses that are being ridden will not get anywhere, because then the report will remain balanced. I have mentioned all the problems in the report and there are three important messages.
Firstly, we are concerned about the implications of the AK Party case before the court. We expect the Constitutional Court to respect the principles of the rule of law, European standards and the Venice Commission guidelines on the prohibition of political parties. We welcome the fact that in 2007 democracy triumphed over attempts by the army to disrupt the political process. However, we are also concerned that there are still forces at work that are trying to destabilise the country. Clearly modernisation of the country and reforms are now needed. Prime Minister Erdoğan has promised that 2008 will be the year of reforms and we shall be pleased to hold him to that. The government now has to use the substantial parliamentary majority to set about reforms with determination; reforms that are vital if Turkey is to be turned into a modern and prosperous democracy based on a secular state and a pluralistic society and reform that is first and foremost in the best interests of the Turkish people themselves.
A third point. The constitutional process is an ideal opportunity to draw up a new civilian constitution, with the protection of human rights and fundamental freedoms at its heart. That is the only way to establish a system of checks and balances to safeguard democracy, the rule of law, social cohesion and the separation between religion and the state. When you look at recent figures, they show that maintenance of the separation of religion and state causes tensions in Turkish society. However, as many as 72% of well-educated Turks have concerns about the secular nature of Turkey, 60% of citizens in all the large cities and almost 50% of other Turkish citizens. That unease is seized upon by the judiciary and the prosecutors who use their scope to disregard a parliamentary majority and operate very independently. A judicial system in a state under the rule of law should be independent but also impartial. The new constitution is the only way in which the Turkish Government can reform the country and establish the separation of religion and state and a state under the rule of law, in order to gain new public trust.
That requires a guarantee of wide participation by all civil society bodies in the constitutional process. To me, that means reaching agreement on modernisation with all political parties, ethnic and religious minorities and social partners. Modernisation must ensure that the individual rights of citizens, citizens' freedoms, are brought into line with the Convention for the Protection of Human Rights.
With respect, we must continue the negotiations between EU and Turkey, but also without hypocrisy, so that we can be open and honest with each other. I find it very unfortunate that my colleague, Mr Lagendijk, is attacked when he says openly and honestly where mistakes have been made and when he also asks for cooperation by all political parties in the reform process.
To summarise, Mr President, there is still a great deal to be done on the position of religious minorities in Turkey, the position of the Kurds and other minorities, the socio-economic development of the regions, improvements in the position of women, the dialogue between the Turkish Government and social partners, in which I particularly call attention to the trade union movement which is often under pressure, constructive cooperation in a solution to the Cyprus question and good neighbourliness in the region. In short, please comply with the arrangements that have been made.
Mr President, I stress again that, in my opinion, only a society that allows itself to be led by respect for human rights and fundamental freedoms and that is based on democracy, the rule of law and a socially orientated market economy can develop into a peaceful, stable and prosperous society.
President-in-Office. - (SL) To begin with I should like to express my gratitude for the report prepared by Mrs Ria Oomen-Ruijten, which in the opinion of the Council represents an important contribution to the debate regarding Turkey's accession process.
The Slovenian Presidency has been encouraging Turkey to make further progress in its process of moving close to joining the European Union. A debate is currently under way in the Council on the eight remaining reports on the legislation alignment reviews, the so-called screening reports. If the technical preparations make good progress, maybe we shall be able to open two new chapters at the EU - Turkey accession conference in June.
As regards the reforms in Turkey, we agree with the European Parliament's assessment that this year is decisive for this process, and we believe that Turkey should not miss this opportunity.
A revised accession partnership, which was accepted in February of this year, defines the main fields of priority, in which the country should accelerate its reforms. Of course, it is the actual progress of these reforms that will directly influence the further course of the negotiation process.
I would also like to emphasise that we share the European Parliament's concerns about the proceedings against the Justice and Development Party (AKP). The Presidency issued a statement emphasising that separation of executive and judicial branches is a fundamental principle of all democratic societies, and this principle must be respected. We shall carefully monitor the developments. We hope that the outcome of the proceedings will comply with democratic standards, operating under the principles of the rule of law, and we hope that the process of reforms required will not be affected by these proceedings.
Allow me to continue by mentioning some aspects of affirmation of basic freedoms and the respect of human rights. These are the areas where the reforms in Turkey are especially important.
In connection with the freedom of expression, we welcome the amendment of Article 301 of the Penal Code. It is a move in the right direction; however, in order to actually ensure freedom of expression it will be necessary for this article also to be adequately implemented. Apart from that some other provisions also need to be harmonised with the European standards.
As regards freedom of religion, we welcome the adoption of the Law on Foundations, which is a move in the right direction. At the same time we emphasise that further efforts must be made in this area towards securing religious pluralism, in line with European criteria.
As regards civilian-military relations, the outcome of the last year's constitutional crisis confirmed that the democratic process is of key importance. Nonetheless, the armed forces still have significant political influence. In this respect it is necessary to strengthen civilian democratic control over the military, and to additionally strengthen the Parliament's control over defence spending.
As regards the situation in the South-East of the country, we resolutely condemn the terrorist attacks, and express our solidarity with the Turkish people. We support Turkey's efforts to protect its population and its fight against terrorism. However, at the same time we would warn that it is absolutely necessary to respect the provisions of international law, and to endeavour to preserve peace and stability in the wider region.
As it you all know, the European Union evaluates Turkey's progress on the basis of its fulfilment of the Copenhagen political criteria and its compliance with the provisions of the negotiations framework for Turkey. The Council will also be assessing the implementation of the additional protocol to the Ankara Treaty. In this connection I regret that Turkey has still not fulfilled its obligations, and no progress has been made towards the normalisation of relations with the Republic of Cyprus.
However, amongst the important aspects of progress in the accession negotiations are, without any doubt, endeavours towards good relations with neighbours and a peaceful resolution of disputes, in line with the constitutional document of the United Nations.
Thank you.
Member of the Commission. - Madam President, let me first thank Mrs Oomen-Ruijten and the Foreign Affairs Committee for a very solid, firm and balanced report. In the accession negotiations with Turkey six chapters have been opened so far and, as Mr Lenarčič said, it should be possible to open two more chapters during the Slovenian presidency, namely company law and intellectual property.
Let me recall in this context one simple but absolutely fundamental guiding principle of the EU enlargement policy, which applies to every candidate country, including Turkey: the pace of negotiations depends on the progress made in legal and democratic reforms - and especially on their implementation. In other words, the technical talks on chapters make up the walls and rooms of the house - maybe even the roof one day - while the legal and democratic reforms constitute the very foundations of any new EU member's construction. And, as every builder knows, one must first make very solid foundations before moving on to putting the walls together. So, first the reforms, then progress in the technical negotiations.
That is why I find Mrs Oomen-Ruijten's report so pertinent. The Commission shares her views on the slow pace of the reforms. Yet certain legislative reforms have taken place. I note that you welcome the new Law on Foundations, and at your request the Commission will report on this law and its implementation in our next progress report on Turkey in the coming autumn.
Moreover, the recent revision of the infamous Article 301 is a step forward. What ultimately counts, however, is its proper implementation to guarantee the freedom of expression for everybody in Turkey.
In addition to the fundamental freedoms of expression and religion, further progress is essential in such areas as cultural and linguistic rights, the rights of women and children, and the rights of trade unions. All in all, a renewed focus on EU-related reforms is absolutely essential, which should also assist in overcoming the current political crisis.
This is the message President Barroso conveyed during our recent visit to Turkey. Both government and opposition parties should engage in dialogue and search for compromise on the sensitive issues dominating the domestic debate, including the constitutional reform process. Both secularism and democracy need to be defended in this context.
I regret that the Law on the Ombudsman has been blocked for two years by the Constitutional Court. I welcome the fact that you urge it to be unblocked, so as to set up the Ombudsman's Office without delay. We all know how important the Ombudsman's function has been in keeping authorities accountable and enhancing citizens' rights in the EU Member States.
The essence of these reforms is to ensure Turkey's transformation into an open and modern society, with full respect for freedom and democracy, diversity and tolerance - that is, for democratic secularism.
The very existence of our Union rests on the basic values of democracy, the rule of law and human rights that we share among ourselves. They are the basis of the family spirit and the contract of marriage, as Jacques Delors put it, to which we Europeans have committed ourselves.
The Negotiating Framework with Turkey spells out these values, and it is the Commission's duty to monitor them. The Commission's role in the accession process can be described as 'the friend who tells the truth' - even if the truth is sometimes unwelcome in parts of the EU or in Turkey.
Thus we cannot be indifferent to what is happening in candidate countries, least of all to events that affect our shared democratic values. I note your concern about the implications of the AKP closure case. Certainly, the ruling of the Constitutional Court should be compatible with democratic principles and the rule of law, including the guidelines of the Venice Commission of the Council of Europe.
We want to see Turkey move on from this case by respecting European values. Turkey cannot afford another wasted year on reforms and we need to see progression, not regression, in meeting democratic principles.
Let me wind up with a few words on Cyprus. Now it is time for the leaders of the two communities to end the deadlock and move towards reunification of the island. I trust Turkey will fully contribute to a solution. The Commission endorses a renewed UN process and will fully support both communities on the island to make the necessary difficult compromises.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (NL) Important social and employment legislation has recently been passed in Turkey. One important objective is to bring more women into the labour market, because participation in the economy is badly needed to strengthen the position of women.
It does not need to be said that women's rights are human rights. It is important for women to be able to claim fundamental rights as well as gender and reproductive rights and not be the victims of such vague criteria as 'against public decency'. That is also essential for gay organisations. Instruments are badly needed in Turkey to monitor that and introduce gender mainstreaming. I would therefore like to see a women's rights committee in the Turkish Parliament, with full legislative powers.
Local elections will be taking place in Turkey next year. Nationally, the number of female members of parliament has doubled, but more needs to be done. Local turnout is still less than 1%, an enormous challenge if the fair representation of women in politics is now to become a reality.
Madam President, let me first congratulate Mrs Oomen-Ruijten on her report and also her cooperation throughout this time.
The report sends a clear message to Turkey that its path towards Europe and its ultimate entry into the European family will pass through the following stages.
Firstly, it must continue to strengthen reforms in all its sectors and structures.
Secondly, it must show complete and absolute respect for human rights and the rights of minorities.
Thirdly, Turkish troops must withdraw from Cyprus, and there must be a contribution towards a fair and lasting solution to the Cyprus issue. Now is the time for all of us to lend our support to President Christofias's initiatives in this direction.
Fourthly, Turkey must maintain good neighbourly relations in general, and with Greece in particular. This means that violations of the Flight Information Region must stop, as must provocations of all kinds.
Of course, there are forces in Turkey wanting destabilisation, whereas some Turkish citizens hope for a more democratic, progressive, developed, environmentally conscious, socially aware, peace-loving and Europe-oriented Turkey. These citizens need to be given the message that their struggles are not in vain, and this is what Mrs Oomen-Ruijten's report achieves, as does the discussion we are holding here today.
on behalf of the PSE Group. - (DE) Madam President, Mr President-in-Office, Commissioner, ladies and gentlemen, I would like to start by thanking Mrs Oomen-Ruijten for the very fruitful and constructive cooperation. On behalf of my Group, I would also like to express our solidarity with Mr Lagendijk: we reject all the unfair attacks against him.
I would like to confine myself to one key issue, namely the threatened ban on two parties, the AKP and the DTP. In both cases, we want to make it very clear that these bans would be completely unacceptable to us and would constitute major impediments to Turkey's progress towards becoming a member of the European Union. It is unfathomable, in our understanding of democracy, that a court should simply deny numerous voters the right, after the fact, to influence the political situation in their country by casting their vote for their preferred party. This is unacceptable in the case of the governing party, and it is unacceptable, too, in the case of the Democratic Society Party (DTP). There are fundamental legal and democratic principles at stake which militate against such a course of action.
As regards the DTP, instead of taking the opportunity to talk to representatives of the Kurdish people and enter into dialogue, because - together with the Turks - we reject terrorism, an attempt is under way to ban this party as well. I know that not everyone in the DTP is prepared to engage in dialogue. In that case, an approach simply has to be made in order to develop this dialogue appropriately. We therefore call unequivocally on all the moderate forces in Turkey to do their utmost to ensure that these two parties can continue to operate in Turkey's political landscape.
We know that this is a protracted and open-ended process, but it must have a goal, and this goal must be accession. It is a goal which, in the European Union, we must do our utmost to achieve, in communication with our citizens. However, Turkey too must do its utmost, by carrying out the reforms that are required.
(Applause)
on behalf of the ALDE Group. - (DE) Madam President, I too would like to start by expressing warm thanks to Mrs Oomen-Ruijten for the good cooperation, which was just as constructive this time as it was last autumn. Substantial consensus is a characteristic of this report. The parliamentary groups agree that Turkey must continue to make ongoing improvements of its own accord, but must do so far more rapidly than before. We also agree that this is something that we can, and indeed, must expect from an accession candidate.
We also believe that the reforms must be pursued despite the major domestic political crisis. I would like to take up a point which Mr Swoboda has just made: the European Union is not party to this prohibition process. Commissioner Rehn is right to say that secularism and democracy must be defended; otherwise, like Mr Swoboda, I can see us facing a fundamental democratic problem which will place great strain on the accession negotiations.
What is important to note is that many of the problems that we are talking about have existed for some time, so only a few points need to be emphasised here. Last year, we welcomed the fact that the Turkish Government had received a clear and unequivocal mandate for further reforms. We called for this mandate to be utilised in order to genuinely drive forward the reforms. We welcome the adoption of the Law on Foundations. That is a positive step, but on balance, we must say - and I think there is unanimity here as well - that we are all disappointed, overall, by what has been achieved.
Let us take the constitutional reform: this is overshadowed by the headscarf debate to such an extent that no real progress has been made on the fundamental renewal of Turkey's constitution. The headscarf debate is also an issue of freedom of religion and freedom of opinion, but it must not be used for the cultural oppression of women who espouse secular attitudes.
Another important issue, especially for the Liberal Group, is freedom of speech. The so-called reform of Article 301 is unsatisfactory from our perspective. I have spoken to many people in Turkey itself and, there too, very few people believe that this reform of Article 301 is serious and well-founded, especially as it is now a symbolic paragraph. There are many other paragraphs in the Penal Code which restrict freedom of speech. I do not want to list them all, but there is still a great deal of work to do here.
Another point which I would briefly like to mention concerns relations with Turkey within the EU and NATO frameworks. We wish to stress that we expect Turkey to show a positive attitude towards European Security and Defence Policy (ESDP) missions. We understand the difficulties that exist. Nonetheless, we expect an accession candidate to show a European spirit when the security of European personnel in missions such as EUPOL and EULEX is at stake.
on behalf of the Verts/ALE Group. - (NL) Ladies and gentlemen, as you have probably seen, in the last couple of weeks the Commissioner and I have come in for a great deal of criticism from certain circles in Turkey. It is claimed that we do not understand Turkey properly, that we do not really realise what is going on in Turkey.
I must admit, sometimes there are a number of things in Turkey that I do not understand. For instance, I cannot understand that many people in Turkey have no problem with the fact that the governing party, which won 47% of the votes in the last elections, is in danger of being banned by the Constitutional Court. What I also do not understand is that the Council of Europe recommendations on the prohibition of political parties were so easily passed over, because it is clear that the case against the AKP in no way meets the criteria. What I also do not understand is that it is so easily overlooked that, by banning the AKP and the DTP, about 90% of votes in the south-east were declared invalid, with all that that entails. What I also do not understand is that so much fuss was made in Turkey about the Commissioner and I criticising the fact that, in our opinion, a political case is one that, if it leads to the banning of the governing party, will really have serious consequences. In my view, it is our duty to say that and we should continue doing so.
However, there are other things I do not understand. What I do not understand is why it was impossible for the authorities to allow the trade unions to demonstrate peacefully in Istanbul on 1 May, even in Taksim Square, such a symbolic place since 1977. What I also do not really understand is why it was impossible for the authorities to distinguish between rioters and trade unions seeking to exercise their democratic rights. I also do not understand why so much excessive violence was necessary against peaceful demonstrators and innocent passers-by.
I shall end by expressing the hope that this Parliament will continue, as in this report, to encourage reforms, but also to criticise the government and the opposition if these do not take place, in a way that I would describe as clear, explicit, with respect for each other's views, but without taboos. I firmly believe that, if that happens, we in Turkey and the European Union will in the end understand each other better.
on behalf of the UEN Group. - (PL) This very good report will not be well received in Ankara. On the one hand, we recognise the efforts made, namely adoption of the Law on Foundations, reform of the Penal Code regarding freedom of expression, and the constitutional changes announced. On the other hand, certain issues still remain unresolved. These include freedom of religion for faiths other than Islam, interference in the activities of the Ecumenical Patriarchate, and the slow progress of investigation into the murder of Hrant Dink and the three Christians from Malataya. It is also the case that certain provisions in the Association Agreement have not been complied with. We wrote about each one of these issues last year. One might well conclude that time passes very slowly in the region of the Bosporus.
Instead of pressing for the full integration process, we should perhaps set out a legal framework for a type of cooperation between Turkey and the Union that would be better suited to both partners. That could be done immediately. The political dimension of such a framework could well transcend the European Neighbourhood Policy. The alternative package would not cause tensions such as those currently experienced in Ankara and in European capitals regarding the debate about Turkey becoming a full member of the European Union.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, we will abstain on this resolution, especially in view of the way the Kurdish issue is side-stepped. In particular, I do not believe that Turkey's actions in northern Iraq can be described merely as 'disproportionate military operations'; instead we should assert that this is an open violation of international law.
The Kurdish issue cannot be reduced solely to a social matter. It is first and foremost a political issue and we must tell the government in no uncertain terms that it must open talks with the local authorities in the Kurdish region and with the DTP. We cannot keep silent on the fact that there is no hint of a mention of the Luxembourg Court's decision on the different status given to the PKK on terrorist lists as has been the case to date.
We believe that there have been many appeals to Turkey on the Kurdish issue but that hitherto no substantive change whatsoever has been noted. This is the reason for our abstention.
Madam President, I have read the report by my fellow Member Mrs Oomen-Ruijten with great interest and respect, and I congratulate her.
However, try as I might, I cannot reconcile it with current events. Developments in Turkey are preventing us from seeing what kind of future will emerge for that country with its inherent Asiatic traits.
Turkey has tried in the past to carry out reforms. Let us not forget the Tanzimat reforms or the reforms of Abdul Hamit and Hatt-ı Hümayun. Reforms have been attempted for hundreds of years without success.
The decision of the Constitutional Court is an ominous threat: political parties are being abolished. I do not understand why Turkey does not have to follow Europe's example, if it is an accession country and if...
(The President cut off the speaker)
(NL) I should like to say to Mr Swoboda that a political party has in fact already been banned in Europe. I am talking about Belgium, where Vlaams Blok, the largest Flemish party, was actually banned in 2005. Obviously that is no excuse for Turkey to ban political parties as well.
Having said that, I am astounded, Madam President, that the Council and the Commission are satisfied with the cosmetic changes to the notorious Article 301 in the Turkish Penal Code, which will still put just as many restrictions on freedom of expression. It is now a punishable offence to insult 'the Turkish nation', rather than 'insulting Turkishness'. It is simply a question of semantics, which can still lead to actual prison sentences.
Article 301 does not need to be amended, it needs to be abolished, along with all legal provisions that conflict with freedom of expression and democratic fundamental rights. If that is not done, the negotiations must simply be stopped, as has always been promised. It was promised that the negotiating process would keep pace with reforms in Turkey. Well, that is really not the case, certainly since it is already believed that two new chapters are to be opened shortly. If the European Union approves cosmetic improvements like this, it loses all credibility and the whole of the rest of the negotiating process becomes a grotesque farce.
(DE) Madam President, I would like to start by thanking Mrs Oomen-Ruijten very warmly. She has presented an open and honest progress report which follows on seamlessly from the reports which we have adopted in previous years.
There is one point on which I am much more sceptical than you and Commissioner Rehn, however. I do not see any progress having been made by Turkey last year. On the contrary, everything came to a standstill. We have the greatest interest in a Turkey which is modern, democratic, stable and Western-oriented, and which maintains close economic, political and cultural relations with Europe. However, if you look at the facts, there is every sign of stagnation having occurred.
We have yet to find a solution to the issue of the Customs Union. Turkey has special status vis-à-vis the European Union as far as Cyprus is concerned. In this reform process, we have made a proposal on Article 301, but I would remind you that former Prime Minister Tansu Çiller pledged reform in 1995, 13 years ago, before we endorsed the Customs Union, and nothing has happened. The application for a ban is on the table and that shows Turkey's lack of democratic maturity: the parties are not remotely perturbed that the governing party could be banned and that the Prime Minister himself could be barred from politics. The military is both a stability factor and an impediment to democracy. This contradiction also has not been resolved, and I see signs of a new nationalism in Turkey which is evident in many areas. The behaviour towards the Chairman of our own delegation, Joost Lagendijk, shows that it is not really about freedom of opinion. Instead, there is a desire to exert pressure in public, in every way possible, in order to influence public opinion. We cannot go along with that.
In my view, at present, there is absolutely no cause for optimism where Turkey is concerned, and we need to be thinking seriously about other options. This report is open and honest about that and we should support it.
(NL) I also want to pay tribute to the rapporteur and the way in which she has drawn up this report. The report clearly shows the direction that Parliament wants to go in, which is to negotiate on membership of the European Union and nothing else.
2008 was announced as the year of reforms in Turkey. Of course we support that ambition, but we are waiting to see how internal developments in Turkey will turn out. Mr Swoboda has said enough about that. If it goes wrong, we shall have to deal with a Turkey that cannot really act.
Talking of reforms, I should also like to draw attention to Article 301 of the Penal Code, which is used to restrict freedom of expression in Turkey in a number of ways. The government has announced that it wishes to amend this article. We believe that this is a step forward, but what we would like most and what we think is the best solution is for the article to be abolished for good, along with other restrictive provisions, to put an end to a practice that, unfortunately, still persists, namely the misuse of these articles in order to restrict freedom of expression.
Secondly, I should like to join with Mr Lagendijk in saying that we were also outraged at the way in which the police intervened at the 1 May demonstration in Istanbul. You will realise that, for us as social democrats, for whom 1 May is an important day, this was something very disturbing. We hope that it will never happen again and appeal to the authorities to ensure that it does not.
Finally, a remark on the Kurdish question. We want the political debate in Turkey actually to take place and we want a political solution to be sought through decentralisation, but also, for example, by promoting the use of Kurdish in general. I think that is an important point to be stressed again today.
Finally, I also want to draw attention to a point that we have discussed repeatedly, the expression of support for the initiative by the Spanish Prime Minister, Mr Zapatero, and his Turkish counterpart, Mr Erdoğan, on what they call the Alliance of Civilizations. We hope that Parliament will eventually support our amendments on that today.
Madam President, first I would like to defend Joost Lagendijk from the scandalous attacks upon his integrity by the CHP and certain nationalistic journalists. Joost Lagendijk is a good friend of Turkey and a first-class chairman of the JPC. Those who attack Lagendijk attack this Parliament and they seek to sacrifice democracy upon the altar of an aggressive laicism. Our own message must be absolutely clear: if Turkey's Supreme Court continues to close political parties, they will kill off all prospects of Turkish membership of the Union.
(DE) Madam President, I would also like to start by thanking the rapporteur for her fair cooperation and very balanced report. The report highlights the critical points being identified by the people in Turkey themselves: for example, the solution to the Kurdish problem on a consensus basis while safeguarding the rights of all ethnic groups in Turkey, the headscarf problem in Turkey, which includes respecting the interests of those who do not wish to wear the headscarf, and the issue of religious freedom which must apply to everyone in Turkey, including Alevites, Christians and the Ecumenical Patriarch of Istanbul, for example.
We are saying all this because we are friends of Turkey, and because we want to see a European Turkey within the European Union. That is why we are expressing this criticism, as one friend to another. The European Union can also do more. Signals such as those sent out by Mr Sarkozy - that Turkey, regardless of what it does, will never join the European Union - certainly do not help.
(IT) Madam President, ladies and gentlemen, I would like to thank the rapporteur for the excellent work she has done to identify very clearly the current political, social and administrative situation in Turkey.
Regardless of whether one's position on the accession of Turkey to the European Union is positive, lukewarm or downright hostile, there can be no argument that Turkey lags way behind in terms of modernisation and human rights. Admittedly, some efforts have been made, but corruption is a genuine blight and the Cyprus issue remains unresolved, not to mention the fact that there is a lot of work to do in relations with the Armenians. There is the Kurdish question, violence against women is still a sore point and the same is true for forced marriages and honour crimes.
Also cause for concern is the situation regarding registration of births and low levels of schooling. This list is certainly not exhaustive and gives a snapshot of a very difficult situation which Parliament must continue to monitor very carefully and steadfastly. There can be no compromise on freedom and basic rights ...
(The President cut off the speaker)
(EL) Madam President, provided that Turkey complies fully with all the Copenhagen criteria and the obligations it has entered into under the Association Agreement and the Supplementary Protocol to the Ankara Agreement, it can and should accede to the EU.
It is perfectly clear to us that the aim is Turkey's full accession and that a partnership of some kind is not an alternative. The prospect of Turkey's accession to the EU will put pressure on the country to respect the human rights of everyone living in Turkey, including Kurds and religious minorities.
Despite our concerns about the court proceedings now in progress on the question of the ruling party and the superficial change to Article 301 of the Criminal Code, we believe that Turkey has made some progress. However, if her accession course is to proceed unhindered, she must do as previous accession countries have done and comply with its treaty obligations to the EU as a whole.
Turkey must therefore honour its commitments, open its air and sea ports to the aircraft and ships of the Republic of Cyprus, and lift the veto on Cyprus's participation in international organisations.
Today, as we watch progress being made thanks to the efforts of the Greek and Turkish Cypriot communities following the agreement of 21 March between the leaders of the two sides in Cyprus, Turkey must not stand in the way.
(NL) The Republic of Turkey is disqualifying itself from membership of the European Union. I can draw no other conclusion from the mistreatment of its tiny Christian minority, perhaps 100 000 people, or just one hundredth of a per cent of the total population. In the light of the Copenhagen criteria, the Council, the Commission and Parliament have no other choice either.
The direct persecution to which Syrian Orthodox and other Christians in south-eastern Turkey, Tur Abdin, have been subjected for many years is a direct indictment of the Turkish State. Does a country in which citizens who attend Christian services and are regularly questioned about that by the police or security services belong in the European Union? Questioning that, moreover, is coupled with threats to their personal lives or employment and even, in some cases, torture. Turkish situations, Turkish self-disqualification. The point is, however, how honest is the European Union to itself about this?
(PL) Madam President, I have every respect for the Turkish nation and am fully aware of the centuries of close and neighbourly relations between my country, Poland, and Turkey. Nonetheless, I have to say that the idea of Turkey's membership of the European Union defies comprehension.
Although Turkey has had a presence on European territory for many centuries, it is not, in cultural terms, a European country. We should cooperate with Turkey to the best of our ability, but the implications of the accession of a Muslim country to a European club are hard to quantify. Indeed, the current situation in Turkey indicates that the authorities in Ankara are not particularly eager to become integrated into Europe.
In addition to Turkey's relations with the European Union, I should also like to refer to its relations with Armenia. I am glad the motion for a European Parliament resolution calls on the Turkish Government to end its economic blockade of Armenia. It is regrettable, however, that the document makes no reference to the Armenian genocide.
(FR) Madam President, the report by our colleague Ria Oomen-Ruijten is thorough, honest and courageous at a very testing time for Turkey, and I wish to congratulate her on this. The report, however, forms part of a genre that I feel is becoming increasingly unreal. Parliament and many other institutions are carrying on with their pretences, as though our tireless teachings can change Turkey. This, in fact, is the crux of the matter: the contradiction between this country, this nation, this great people, its evolution and the project we wish to operate together.
Turkey is a nation-state, one of the last of its kind, one of the strongest and one of the most aware. Its unity is a nationalist unity, and this is clearly discernable in relation to the acknowledgement of genocide in Armenia. Its policy is increasingly inspired by a single religion even as it backs away from the secular aspects that form the very basis of its constitution. It manifests its desire for independence, while here we wish to implement a principle of integration and delegation of powers and sovereignty. This is nothing other than a head-on collision between both parties.
Let us be under no illusions, let us refrain from telling the Turks anything and everything, and having them believe we are willing either to accept their accession without actually meeting the Copenhagen criteria, or reject it because of them, when what is actually at stake is us, and what we want our European project to be. Furthermore, let us define a durable partnership structure that uses a win-win approach to allow Turkey to take up its role as a regional power, and the EU to continue the construction of its world identity.
(FR) Madam President, since I only have one minute I will get straight to the point.
The conciliatory posture of the rapporteur, Mrs Oomen-Ruijten, has prevented quite a number of stumbling blocks. One does remain, however, and that is the disagreement on Amendment 14 concerning reproductive health. The Socialists feel that this amendment is not a minor detail, a mere woman's problem. It is an indication of a clear separation between the Church and the State, and a symbol of secularism.
If we no longer want Turkish secularism to be defended by the army or by judicial coups, let women take care of this. They will defend it with their bodies. In a country which still practises honour killings, calling for sexual rights for women means opposing fundamentalist excesses from any corner.
(HU) Madam President, let us not put a gloss on the situation: the issue of Turkey's accession has reached a critical stage. It is being held back both by uncertainties in Turkish domestic politics and by hesitation on the part of the European Union with regard to Turkey. In this situation it is important to reiterate that the accession process is an open-ended process, but the common goal is EU membership. We have committed ourselves to this, and so has Turkey.
It is in our strategic interests that Turkey should become part of the political body of Europe in the long term. Associate membership via the Mediterranean Union can complement but not take the place of the integration process. Turkey must also do a great deal more than hitherto to strengthen democratic institutions, reinforce civilian control of the military, reform the legal system, and promote human and minority rights. We have a joint responsibility to ensure that this process is a success, because it is our failure too, and not just Turkey's, if the negotiations run aground. Thank you.
(DA) Madam President, Turkey is too large and too different to become a member of the EU. If Turkey really wanted to live by Kemal Atatürk's famous words: 'There is only one civilisation', we would not be standing here year after year stating that Turkey is most certainly not willing to comply with the EU's demands concerning the adoption of European values and give up Ottoman values. Turkey clearly expects to tire the EU out simply by negotiating without complying with our pivotal demands for change. For the 34th year in a row, Turkey is occupying over one third of an EU Member State's territory. Cyprus as a whole is suffering under Turkish occupation, and the occupied region is suffering the most. It is obvious that the vast majority of European citizens do not want Turkey to become a member of the EU. It would also seem that an increasing proportion of Turkish citizens do not want it either. It is time to stop this theatrical performance. Turkey can have an extended trade agreement. Europe has no place in the future that Turkey is looking to create.
Mr President, I congratulate Ria Oomen-Ruijten for her balanced and fair but strict approach on such a controversial issue. Military coups are now old-fashioned and are being replaced by a coup d'état by the judiciary. It is unbelievable that the constitution and laws allow the judicial overthrow of the government democratically elected by 47% of the people, for a charge totally disproportionate to the requested sentence compared with EU, Council of Europe or Venice Commission standards.
EU principles are incompatible with a 'deep state' or the military hindering the government from responding to its new challenges: on Cyprus, to demonstrate, now that negotiations have resumed, that Ankara has the political will to reach a settlement based on the principles on which the EU is founded, without the presence of Turkish troops on the island or the right of unilateral military intervention; on human rights and the freedom of expression in Article 301; on respect for the rights of non-Muslim religious minorities and the Orthodox Ecumenical Patriarch; on the obligations of Turkey relating to the Ankara Protocol; on issues like crimes of passion against women and the conspiracy of silence that exists on this issue; on the issue of the Armenian genocide and the blocking of Armenia and so forth.
These are the challenges Turkey faces if it wants to prove that it is a candidate country destined to become a member of the European Union.
(EL) Madam President, Turkey has a place in the European family and our only aim should be full accession. The Union must honour its commitments. Turkey, in turn, must comply with the Copenhagen criteria and the obligations it has undertaken.
However, very little progress has been achieved in the field of human rights in the past year. The repeal of the notorious Article 301 and of all the provisions that make a mockery of the freedom of expression remains the ultimate aim.
Furthermore, the situation in south-east Turkey needs immediate attention. We condemn violence and believe that a definite solution must be found by peaceful means. Violence cannot be met with violence. This is why I believe there should be an in-depth investigation into the use of Turkish territory by US aircraft in connection with the secret abduction of suspects to Guantanamo Bay.
We should aim to create a peaceful, democratic and stable society. For this reason, we are particularly concerned at the latest developments in Turkey resulting from repercussions of the possible banning of the Justice and Development Party (AKP).
Let me conclude by congratulating the rapporteur...
(The President cut off the speaker)
Madam President, we all know that the main obstacle to Turkish progress towards democracy is the Turkish army, an army that not only controls millions of soldiers and their dependants, but also controls political parties and processes, the police and secret service, much of the judiciary (including the supreme and constitutional courts), as well as the religious, educational, social and economic affairs of the country.
Since General Atatürk's revolution in the 1920s, Turkey has in reality been under a military dictatorship, either directly or indirectly. Recently, the prospect of EU accession has given the opportunity for some brave people like the leaders of the AKP party to challenge the army supremacy. We have a duty to help these people not just with words, but in deeds. The army derives most of its strength from the support of the West. Billions of euros in direct aid and in lucrative joint defence ventures are given by the USA, Britain, Germany, Italy and Spain. These countries and others, including Russia and China, have a duty to cease all such economic support to the Turkish army until and unless true democracy is securely established in the country.
(IT) Madam President, ladies and gentlemen, only strong geopolitical and geoeconomic interests, not the interest and will of our peoples, are in favour of Turkey's entry into Europe.
This report seems to be an encyclopaedia of reasons against European Union membership on the part of a country which every day is becoming more Islamicised, where Muftis publicly preach that women who do not wear the veil are all devil-worshippers. The Turkish Constitution is a compendium of rules which are upheld, but which are contrary to the human rights we hold dear.
The report does, unfortunately, gloss over essential issues: Cyprus, the Armenian genocide and the Kurdish question. Moreover, on becoming a member of Europe, the rules of this Islamic country which strictly forbids the use of alcohol will also be imposed on our peoples, including the glorious Celts, from the Irish to the Bretons, and we people of the Po valley who are proud to love our wine and our beer.
(ES) Madam President, Mrs Oomen-Ruijten's report which we will be adopting today is a serious report, generally balanced, and also a demanding document.
It cites the progress made, but also highlights reforms outstanding.
We are all pleased that the Turkish authorities consider 2008 to be the year of reforms, because we know that accession negotiations make them necessary. Moreover, the changes themselves will be good for Turkey.
The Turkish Government's large parliamentary majority means reform cannot be delayed. Were it introduced, EU citizens would also perceive the extent of Turkey's commitment in terms of accession to the EU and its values, including respect for rights and freedoms.
Thus the report emphasises our firm wish that no incidents should seriously disrupt democratic political life in Turkey.
Ladies and gentlemen, we support reforms. We also support compliance with commitments. Commitments outstanding include the normalisation of relations with Cyprus and full implementation of the Additional Protocol to the Ankara Agreement.
Another important issue for the EU is immigration control. We must prevent illegal immigration, which occasionally uses Turkey as a country of transit, and combat the mafias which extract profit from this.
External borders must be controlled, and mechanisms implemented to repatriate illegal immigrants. These courses of action require cooperation by Turkey, and thus I regret that no readmission agreement has yet been reached.
Terrorism, ladies and gentlemen, is also a very real threat in Turkey and in the European Union. We must step up cooperation to combat this scourge more effectively.
I am finishing up now. There is another wider field, foreign policy, where the EU and Turkey must make a greater effort to merge their positions. I refer, for instance, to the Mediterranean or Central Asia.
We also have many mutual interests in terms of energy security, one of the greatest challenges of our times.
In short, ladies and gentlemen, Turkey and the European Union need each other, and we must continue to work with this in mind.
(FR) Madam President, ladies and gentlemen, I am extremely pleased with the balanced nature of this report that sends out a positive signal to Turkey. The Socialists will ensure accession negotiations continue their positive trajectory under the French Presidency. It is precisely because we are in favour of accession that there cannot be any shadows over events concerning our common democratic values.
It is not acceptable that intellectuals such as the journalist of Armenian origin, Hrant Dink, risk their lives by discussing certain periods of Turkey's history. Nor is it acceptable to allow an official line to be perpetuated that trivialises the Armenian genocide as a great tragedy, dismissing the suffering of a people, the number of whose deported is comparable to the numbers of those suffering from influenza in the United Kingdom.
Like the philosopher Bernard-Henri Lévy, I feel that denying genocide is in fact part of the genocide. I also urge the Turkish authorities to take the reasonable path of truth and help rehabilitate all national minorities.
Madam President, first of all I would like to thank Mrs Oomen-Ruijten for this report. It underlines that Turkey in many areas already is part of European projects, but it also underlines that there is development, there is a movement going on, regarding reform of Turkish society. At the same time it underlines that those reforms and those changes are being made far too slowly, that there is much more to do.
But that leaves us with a fundamental question: is the European Union and are Europe and European values better off with a Turkey that is fulfilling all the requirements and has made all the reforms that are underlined in the report, or are we better off with a Turkey that will maybe lean in the future more to other parts of the world, to other values? I think the answer to this question is quite obvious, and that underlines that we must of course keep the pressure on regarding all the changes that need to be made in Turkey with regard to freedom of expression, reform of the Article 301 paragraph, freedom of religion, equal rights for women and men, not only in legislation but also in reality, and of course the need for a solution to the Cyprus issue and a number of other issues. But with that perspective, if the accession negotiations deliver all these results, it is very important that the European Union is open for the membership of Turkey because this would strengthen European values, Europe and the European Union, and I think that is the necessary and obvious conclusion of this debate.
Madam President, may I begin by welcoming the balanced and conscientious approach of the rapporteur and indeed of the Commissioner and of the presidency on this important brief. I emphasise three points.
To my Turkish friends: the detention of 530 trade unionists on 1 May 2008 was a breach of the fundamental ILO right of free association and of the Copenhagen criteria. Please protect trade unions, including preventing further attacks against the Turkish road transport union Tümtis.
To the opponents of Turkish accession: do not exploit the case against the AK party in the Constitutional Court for your political ends. After the crisis of the presidential nomination, elections were held and democracy won. Today, one way or another, I expect democracy to win again.
To Mr Claeys, Mr Langen, Mr Belder, Mr Toubon and others who deliberately seek to undermine public support for EU accession in Turkey by the language and the threats used in this morning's debate: Turkish public opinion should understand you are not in a majority, you do not speak for this Parliament and you will not succeed in obstructing its European perspectives.
(DE) Madam President, Mr President-in-Office, Commissioner, ladies and gentlemen, today, Turkey is a more important country for the European Union than ever before. The reform process in Turkey must therefore be supported and it is important for us to have a democratic Turkey based on the rule of law.
We must have some concerns, however, which are also expressed in Mrs Oomen-Ruijten's report. The question is whether Turkey is sufficiently capable of reform. If I look at what is happening with Article 301 of the Penal Code, freedom of religion and the Law on Foundations, minority rights and so forth, it is clear that the Erdoğan government is trying to make progress, but it has always stopped short of what is required because quite obviously, at a domestic level, the limits of Turkey's reform capacity have been reached.
When I see, too, that there are moves to ban the governing party, just like that, and then a couple of weeks later, it starts up again under a different name without certain persons who are no longer welcome in politics, then this means that ...
(The President cut off the speaker)
(ES) Madam President, violent Islamic fundamentalism that targets the West but also harms Islam is on the increase in the Middle East and the Maghreb.
Radical Islamic fundamentalism, though non-violent, is also on the increase in a number of countries. This indicates the major role that Turkey can play vis-à-vis the Muslim world in its relations with the European Union.
It can do this in its capacity as a country which is officially secular but obviously has Muslim roots and culture, and this is a true asset in terms of the relations between the EU and Muslim countries.
That is why my Group has tabled two amendments to congratulate Turkey as co-sponsor, along with Spain, of the official UN Alliance of Civilizations project. This should not be forgotten, since it is through this project that Turkey shows its commitment to assist with relations between the West and the Arab-Islamic world.
(DE) Madam President, Mrs Oomen-Ruijten, may I voice my praise and respect for this report. It is balanced and fair, and that is a line which we should keep to today.
We are right to emphasise that Turkey has to make further efforts. The goal of achieving a stable and prosperous democracy in Turkey is not only in Turkey's own interests, but is also an important strategic interest of the EU.
I am concerned about the attitude of the incoming Council President, Mr Sarkozy. His policy on Turkey does not aim to achieve EU accession for Turkey. He is insisting on references to Turkey as an accession candidate being deleted from EU documents, and emphasises that France will only endorse the opening of chapters which do not aim at full membership. The EU's credibility is at stake here. Let me underline one point: pacta sunt servanda! The opening of accession negotiations was agreed unanimously, and that means that France agreed to it as well.
Instead of sending out negative signals, the EU should deal constructively with Turkey. In this House, we have decided by a majority that, with Turkey, we ...
(The President cut off the speaker)
Madam President, Mrs Oomen-Ruijten has produced a very balanced and objective report on Turkey which is highly commendable. There is a remarkable consensus among the neighbouring member countries that there should be a clear perspective for EU membership of Turkey. This is not by chance; the neighbouring countries always know the situation better. Turkey has already made immense progress in the reforms introduced to reach European democratic standards. Of course much remains to be done but we have to encourage Turkey in this process; we have to encourage the pro-European reform forces in Turkey, both among the ruling party and the opposition.
With regard to the pending constitutional decision on the AK party closure case: of course it is not acceptable. I believe we should stay calm because I am sure that Turkey will find reason enough to overcome a potential crisis.
We the neighbouring countries should encourage Turkey and make every effort to enhance the bilateral and trilateral transborder cooperation and reach a new quality of good neighbourly relations. This includes solving all outstanding bilateral issues, such as the case with the...
(The President cut off the speaker.)
(DE) Madam President, Mrs Oomen-Ruijten has presented a sound and objective report. She has highlighted some progress and drawn attention to many questions and unresolved problems. The key question which has only been touched upon in passing is this: if Turkey were reformed, would it then have a right to membership? Our current EU law offers a political alternative at the end of the negotiating process, both for the European Union and for Turkey itself. That is why in Austria, and elsewhere, we are calling for open-ended negotiations. Accession is one option, but it is not a foregone conclusion.
(FR) Madam President, ladies and gentlemen, since Turkey forms part of European history, since Turkey is a component of European culture, since Turkey constitutes a considerable economic and demographic opportunity for the EU, this position in favour of accession means that I can demand even more: more with respect to democratic principles, more with respect to secularity and more with respect to human rights.
The European Union was built on values and principles that we cannot disown with a deafening silence during an accession procedure for the sake of diplomacy. Turkey must acknowledge the Armenian genocide, a historic and symbolic act, and this will bear witness to its political maturity. Parliament has insisted with all due conviction and force on this acknowledgement since June 1987. Twenty-one years on, must we come up with such a bland formulation? If Parliament accepts this, it means taking a step backwards. Ladies and gentlemen, I urge you to vote for Amendment 23, to drive home to the authorities ...
(The President cut off the speaker)
(PL) The mentality of the Turks has changed little since the times of Kemal Atatürk. Their religious tradition is directing them along their own specific course, which differs from that of us Europeans. Geographic proximity does not equate to cultural closeness. In addition, the unwritten social codes do not suggest that the Turkish people are gravitating towards a European identity.
The question then arises as to whether Turkey wishes to change and adopt our sociopolitical model, because Article 301 seems to deny this. Are we entitled to lecture the Turks and tell them what they should do? Through its amendments, the Socialist Group in the European Parliament wishes to impose an ideologically based solution on the Turkish people, but the latter are happy as they are. Hardly any progress has been made on reforms, and the army still plays a very important role. Are we to impose well-being on the nation by force, changing its identity, tradition and culture? In any case, is all this actually susceptible to change?
Madam President, the Council decided on negotiations in good faith, so that Turkey could become a bridge between Europe and Islam. Now it is no longer convinced that its own decision was right. All we have left is wishful thinking.
(PT) Madam President, in general I welcome and support Mrs Oomen-Ruijten's report, particularly the concern expressed about the implications of the AK Party closure case. Furthermore, we now have a fabulous window of opportunity which must be used to settle the Cyprus question.
As stated by the report, it is also essential that the Turkish Government pursues its reforms, with respect for pluralism and diversity in a democratic and secular Turkey, and that all citizens should be able to develop their cultural identity within the democratic Turkish state.
Clearly, progress is also needed in other areas, such as the defence of trade union rights and greater advances along the road towards effective gender equality. However, the report recognises that much progress needed to modernise Turkish society has already been made.
Madam President, Turkey's progress towards full integration must continue strictly in accordance with the conditions agreed by the European Council and adopted by this Parliament. No more and no less.
(EL) Madam President, we all know that there is a new climate in Cyprus today. Both Greek and Turkish Cypriots want a solution to the Cyprus problem and are eager to serve the interests of their country for the good of both sides. This is precisely where Turkey is intervening, as Turkish forces are occupying part of Cyprus. Turkey is controlling the situation politically, and it is time it realised that it has to abandon this policy. It is in Turkey's interests that the Cyprus problem should be solved. Above all, the army, which has been negatively interfering throughout the process, has to realise that the Cyprus problem needs to be solved.
It is high time for Turkey's occupation and interference to come to an end so that Greek and Turkish Cypriots can coexist peacefully in the EU. We can achieve this and I believe that we can live peacefully.
President-in-Office. - (SL) Given the shortage of time and the noise in the hall I shall try to be very brief.
The debate that has just been concluded, and above all the report prepared by Mrs Oomen-Ruijten, have confirmed what the Council is also aware of: every reform process is difficult. This also applies to Turkey.
In this process the State is faced with considerable dilemmas concerning values such as secularism, democracy and human rights.
This is evident from the trials that have been mentioned numerous times, which have been mentioned in the report and which the Council too has considered, from trials such as the proceedings against political parties, from the debate on ladies' head-scarves, on the status of women in general, on religious freedom, and on freedom of expression, among other things.
I would emphasise this: in those areas in which Turkey has achieved progress, the progress is evident although not sufficient. Progress is evident in changes made to the criminal justice system, basic legislation, the status of women - just look at the number of women in Parliament, which has increased - but of course, in all these areas the progress made is still not sufficient.
As regards Cyprus, I should also like to emphasise that the Council expects from Turkey primarily two things: a constructive role in the negotiations under the auspices of the United Nations, and the implementation of a protocol which was added to the Ankara Treaty. These are the main tasks, but there are also others.
In all of this it is, of course, useful if Turkey has an objective. And this objective has been provided, it has been mutually agreed when the European Union granted Turkey candidate status, and the accession negotiations have been continued under this precondition.
The Slovenian Presidency has set the accession negotiations with Turkey as one of its primary objectives, and we hope that this goal will be achieved, so that we can open additional negotiation chapters in the near future.
Of course, the achievement of the final objective is not certain; it depends on the accession negotiations, on how successful the reforms are, and it depends on us, the Member States, as well as on the candidate countries.
Member of the Commission. - Madam President, I want to thank the rapporteur and the Members for a very serious and responsible debate at a very critical time for EU-Turkey relations. I have taken due note of your messages which are also codified in the draft resolution and in the compromise amendments.
I would pick up three particular messages, the first being that it is essential to relaunch the reforms in full so that the fundamental freedoms of Turkish citizens are enhanced and Turkey is itself helped to meet the EU Copenhagen criteria.
The second message is that citizens' rights must be respected in the everyday life of society. I share your concern in compromise Amendment 32 about the excessive use of force by Turkish police against demonstrators at this year's May Day rally in Istanbul. It is important that we reaffirm that the freedom of association and the peaceful operation of trade unions represent a fundamental right under the European Convention of Human Rights.
The third and final message is that the European Parliament is clearly very concerned about the closure case. Closing down a political party is not, and cannot be, business as usual. It cannot be taken lightly in a European democracy.
So there is much at stake again this year in Turkey and in EU-Turkey relations. The best medicine to truly revitalise Turkey's EU accession process is to ensure that the reforms move forward, that a genuine political dialogue is started in Turkey and that both democracy and secularism are respected.
rapporteur. - (NL) I thank my colleagues who have worked together so excellently. As I have said before, it is only if we are united that we can make it clear that the reform process in Turkey is necessary. We can all send a positive signal by voting for the report by a large majority. That will help Turkey reform and ensure that individual freedoms are guaranteed and the rule of law is established. That is all necessary for a modern society in which men and women do well.
I once again urge my fellow Members to avoid any political games when voting on the amendments and to make sure there is a large absolute majority for this report on Turkey to be adopted in plenary.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
, in writing. - Turkey as the largest state with accession perspectives is and will be a strategically important partner and ally of Europe. It is in the interest of all to develop a reliable relationship based on values and mutual respect. The EU must support the democratically elected government and should condemn attempts to undermine it.
However, pursuing EU membership can only be reliable if the candidate country recognizes and conducts normal relations with each and every EU Member State. Although the current situation shows signs of consolidation, I still call upon Turkey to finally meet the fundamental accession criteria in recognizing the Republic of Cyprus and withdrawing Turkish army units.
Fully meeting the Copenhagen criteria is continuously a key condition for EU membership. The Turkish administration has made considerable efforts in this field. In 2007 democracy was strengthened there. Still, a political initiative for a lasting settlement of the Kurdish issue is expected, including real possibilities to study and use the Kurdish language. We also look forward to convincing measures to stop religiously motivated violence against Christian minorities and the providing of equal opportunities for all religious communities to freely erect houses of worship.
, in writing. - (FI) Madam President, I wish to thank the rapporteur for a balanced report. In my opinion it sends an honest and critical, though at the same time, positive and optimistic signal to Turkey. It supports the attempts at reform made by Turkey's progressive and moderate forces by clearly mentioning those aspects of society where the country has made progress. At the same time it still expresses its concern for the situation regarding freedom of speech, gender equality, the Kurds and other minorities, and the use of violence by the authorities. We have to remember that we are now engaged in accession negotiations based on the Copenhagen criteria.
If the country meets the criteria and fulfils the principles of a European state governed by the rule of law, I see no reason why accession should be blocked. The Turkey which will perhaps join the EU ten or twenty years from now will be a different Turkey from that we see today. If we really want a democratic, stable and peaceful Turkey, we should at least not close the door to membership in its face. Do not let us be accused of cheap populism and xenophobia. A European Turkey is in the interests not only of the EU and Turkey itself, but the world as a whole. Turkey should be given a chance.
, in writing. - (HU) We are debating Turkey's accession, in other words whether this country, with its Asian legacy, can become European. Acknowledging the genocide of the Armenians, guaranteeing the rights of the Kurdish minority, equal opportunities for women - these are only a few among many fundamental problems. We speak of European Union expectations and standards, but meanwhile there are persistent problems within the EU itself with regard to democracy and human and minority rights.
In Romania just now we are preparing for local authority elections. In recent days the past has reared its head again in Timişoara, or Temesvár: by a majority vote, the election committee of Timiş County upheld a complaint lodged by a physical person requesting the removal of some posters belonging to the RMDSZ, the Democratic Union of Hungarians in Romania.
The only votes in favour of the RMDSZ member came from the Democratic Liberal Party, PDL, and two female judges on the election committee. The anti-minority, anti-Hungarian attitude demonstrated by members of some political parties is intolerable and unacceptable. What can we expect of Turkey if we are still battling with problems like these within the EU? Anti-Roma sentiment in Rome, collective guilt in Slovakia, anti-Hungarian attitudes in Timişoara ...
, in writing. - (DE) Regrettably, since the start of this year, tragic and worrying reports have continued to pour in to us about cross-border incursions by the Turkish military, about deaths and injuries caused in combat in the south-east of the country and on Turkey's border with northern Iraq, and about disproportionate and brutal assaults by the security forces, especially on children and women, during this year's Kurdish Nevroz festival.
The report by the Dutch Member, Mrs Oomen-Ruijten, makes some important points but is far too timid a response to the seriousness of the political situation in Turkey. So as to avoid giving offence to the country's political leaders, it fails to demand, with the requisite clarity, the core elements of the reforms that are necessary in Turkey. In my view, these core elements can be clearly defined:
1. civilian measures to restrict and control the influence of the military in Turkey;
2. a conclusive break with the notion that the Kurdish question can be resolved by military means, and a clear commitment to a political solution and reconciliation;
3. the unconditional repeal of Article 301 of the Penal Code and all other articles which curtail freedom of thought and freedom of opinion;
4. a declaration of a clear political commitment to the full emancipation of women.
The report should have expressed itself in less equivocal and far more resolute terms on these issues.